Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orita et al 7125260.
	Regarding claim 1, Orita et al discloses a connector comprising: a movable housing 2y configured to have a connection target 11 inserted into and removed from the movable housing; a fixed housing 2x that is fixed to a circuit board B1 and that includes a pair of sidewalls respectively disposed on each side in a span direction orthogonal to an insertion/removal direction of the connection target with respect to the movable housing; a plurality of signal terminals 3x that are arrayed in a terminal array direction orthogonal to both the insertion/removal direction and the span direction, each of the signal terminals spanning along the span direction between the movable housing and a respective sidewall of the pair of sidewalls and including a first elastic portion 3e capable of undergoing elastic deformation at a span direction intermediate portion of the signal terminal; and a pair of power source terminals 3y that are respectively disposed on each side of the plurality of signal terminals in the terminal array direction, each of the power source terminals being formed in an elongated shape with a length in the span direction as viewed along the insertion/removal direction, spanning between the pair of sidewalls, including a span direction intermediate portion retained by a terminal array direction end portion of the movable housing, and including second elastic portions 3j each capable of undergoing elastic deformation at a location positioned between the movable housing and the pair of sidewalls.  Note that 
Regarding claim 2, Orita et al discloses each of the power source terminals 3y includes: 
a contact portion 3i provided at the span direction intermediate portion and configured to form an electrical contact with the connection target and to undergo elastic deformation toward the plurality of signal terminals; a pair of the second elastic portions 3j respectively extending from the contact portion toward each side in the span direction; and a pair of connection portions 3g respectively extending toward an outer side in the terminal array direction from respective end portions of the pair of second elastic portions on an opposite side from the contact portion, the pair of connection portions being retained by the fixed housing 2x and fixed to the circuit board B1.
Regarding claim 3, Orita et al discloses the terminal array direction end portions of the movable housing 2y are each formed with a housing recess opening toward the outer side in the terminal array direction and configured to house at least a part of a respective contact portion 3i.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Orita et al as applied to claim 2 above, and further in view of Ozawa et al 6155858.
	Ozawa et al (front page) discloses the terminal array direction end portions of the movable housing 2 are each formed with a pair of spring housing recesses (unnumbered) respectively opening toward a respective outer side in the terminal array direction and each outer side in the span direction, and configured to house at least a part of a respective second elastic portion of the pair of second elastic 
	The other reference cited on Form 892 discloses a similar connector with a movable housing and a fixed housing.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.